Per curiam.
This opinion combines two disciplinary complaints against Lennie W. Jones. In proceeding number 622, Ms. Jones was charged with the violation of Standards 4, 44 and 45 of Rule 4-102 of the Rules and Regulations of the State Bar of Georgia. These charges grew out of Ms. Jones alleged misrepresentation of facts and her wilful abandonment or disregard of a case entrusted to her. She failed to respond to discovery requests and to the motion to compel and the motion for sanctions filed by the State Bar resulting in the facts alleged being considered as true.
The Special Master found additional aggravating factors in the multiple violations of Bar rules and that Ms. Jones had been issued a public reprimand previously. Reciting consideration of all these factors, the Review Panel of the State Disciplinary Board recommended disbarment.
In disciplinary proceeding number 623, the State Bar alleges Ms. Jones made false statements in violation of Standard 4 of Bar Rule 4-102 and violated Standard 60 by engaging in ex parte communications with the court. In this proceeding, the Bar also filed discovery motions which were not responded to by Ms. Jones.
In proceeding 623, the Review Panel of the State Disciplinary *192Board recommended that in the event the recommendation of disbarment in proceeding number 622 be approved by the Supreme Court, that the original record in proceeding number 623 be returned to the State Disciplinary Board to be transferred to the inactive docket to be reactivated and considered in the event Ms. Jones ever petitions for reinstatement to the practice of law.
Decided March 15, 1989
Reconsideration denied May 3, 1989.
William P. Smith III, General Counsel State Bar, Bridget B. Bagley, Assistant General Counsel State Bar, for State Bar of Georgia.
Upon review of the record, we find Lennie Jones to have violated Standards 4, 44 and 45 of Bar Rule 4-102 of the Rules and Regulations of the State Bar of Georgia in connection with her activities relating to disciplinary proceeding number 622 and we take into account the aggravating circumstances shown and order that she be disbarred.
As to disciplinary proceeding number 623, the recommendation of the State Disciplinary Board is approved and the original record is ordered returned to the State Disciplinary Board to be placed in the inactive file as requested.

Disbarred.


All the Justices concur.